Order entered October 20, 1965, denying petitioner’s application for an order for disclosure in order to frame a complaint, unanimously modified, on the law and on the facts, to the extent of permitting petitioner to discover and inspect the letter of the petitioner, receipt of which was acknowledged by respondent by letter dated August 15, 1960, and, as so modified, affirmed, without eosts or disbursements. The letter aEegedly set forth in detail certain facts upon which petitioner bases his claim against respondent. Petitioner has misplaced his copy and respondent does not deny possession of the original. (See Matter of Roland [Deak], 10 A D 2d 263.)
Concur — Breitel, J. P., Rabin, McNally, Steuer and Witmer, JJ.